Title: To Alexander Hamilton from Alexander Richards, 14 May 1800
From: Richards, Alexander
To: Hamilton, Alexander


          
            Sir
            New york May 14th. 1800—
          
          I have received from the Accountant of the War  Department, instructions for my government, from which the following are extracts.
          “The several Contractors, besides rations including ardent spirits and vinegar, shall only provide & furnish quarters, transportation, forage, Fuel, straw and stationary, to recruiting parties, where there is no appropriate officer of the Quarter-master General’s department to furnish the same, and where there shall be   no other provision for the purpose, medical assistance.”
          “The Quarter-master General, his deputies and assistants are primarily charged with the making of the disbursements in the cases above mentioned. when there is  no such officer, the agent of the war Department in the  vicinity shall do it.”
          On receiving these instructions, I declined furnishing 	Quarter-master stores (only under the direction of Colo. Ogden)   and should have discontinued furnishing the Stores for the  Hospital—but there appearing no person to supply them, I  did not feel myself justified in refusing.
          I have to request of you some further authority to act on this head—I wish your sanction for my  conduct thus far, and your orders for my continuance, unless you think proper the supplies should  be received through a different Channel for the Hospital—
          Mr. Garrison our agent at West Point, informs  me, its very difficult to supply the Troops there with fresh Beef, there being none to be had, at this season but large Cattle, which if we are obliged to kill, a considerable part must spoil before it can be issued—and wishes the privilege of furnishing small   meats (mutton & veal) till such times as smaller fat Cattle can be had—
          Capt. Stille saw the propriety of the proposition, and readily  consented to receiving the small meat till such times as your opinion might be known—but did not feel willing to take upon himself the arrangement only  till you could be consulted, or till Mr. Garrison’s return—
          There may be other places situated as West Point, or where for   a few weeks, it may be difficult to obtain Beef—under such circumstances I wish this indulgence—
          With great consideration I am sir your most obdt. Humbl. servt.
          
            Alexr. Richards
          
          Genl. Alexander Hamilton—
        